                                 MAGISTRATE JUDGE'S MINUTES
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA – PHOENIX
U.S. Magistrate Judge: Deborah M. Fine          Date: August 5, 2019
USA v. David Allen Harbour                      Case Number: CR-19-00898-001-PHX-DLR

Assistant U.S. Attorney: Kevin M. Rapp
Attorney for Defendant: Mark Kokanovich, CJA
Interpreter: N/A
Defendant: ☒ Present ☐ Not Present ☐ Released               ☒ Custody ☐ Summons ☐ Writ
             Restraint Level

INITIAL APPEARANCE AND ARRAIGNMENT:
DOA: 8/5/2019

On the Government’s oral motion, IT IS ORDERED unsealing the case.

FINANCIAL AFFIDAVIT TAKEN and DEFENDANT SWORN AS TO FINANCIAL STATUS.
Conditionally appointing CJA Attorney Mark Kokanovich for defendant subject to possible
reimbursement at a later time. Defendant enters a plea of NOT GUILTY to all pending counts. Trial
set for 10/1/2019 at 9:00 AM before Judge Douglas L. Rayes in courtroom 606, 401 W. Washington
St., Phoenix, AZ. Detention Hearing set for 8/8/2019 at 1:30 PM before Magistrate Judge Deborah
M. Fine in courtroom 304, 401 W. Washington St., Phoenix, AZ. Defendant remains in the
temporary custody of the United States Marshal.



Recorded By Courtsmart                                                        IA  8 min
Deputy Clerk Caryn Smith                                                      ARR 8 min

                                                                              Start: 4:26 PM
                                                                              Stop: 4:42 PM
